Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on 10/02/2020. Claims 1-15 are pending.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferry (EP Pub. No. 1417113) in view of Papke (US Patent Pub. No. 20180222589).
6.	Regarding Claim 1, Ferry discloses a passenger compartment (seat unit 40) comprising: an aircraft seat (seat assembly 140) configured to couple to a floor of an aircraft cabin via a set of seat tracks; (The seat assembly 140 comprises a supporting structure 142 for fixedly securing the seat assembly 140 to seat tracks embedded in the floor 130) and a static aircraft seat privacy panel (screen 60…said screen 60… serves as a privacy screen for a passenger) the static aircraft seat privacy panel comprising: a body (seat housing 43), at least a portion of a surface of the body being shaped to at least partially conform with at least a portion of the aircraft seat; (the seat housing 43 comprises an upstanding arcuate screen 60 having a convex rear portion 61 which extends from the rear end 52 of the seat unit 40 to a rear end of the cuboidal recess 44 and a generally linear front portion 62 which extends between the front and rear ends of the recess 44) a lower edge of the body (supporting structure 42), the lower edge positioned proximate to a surface of the floor when the body is coupled to the floor via a set of floor-mounted components (Each seat unit 40 comprises supporting structure 42 for attaching the seat unit to the floor 30), the set of floor mounted components being positioned within the floor separate from the set of seat tracks of the aircraft seat; (Embedded within the floor 30, the infra-structure of the fuselage 10 comprises a plurality of pairs of seat tracks 32,34…the supporting structure 42 or plinth or pallette is attached to the seat tracks 32,34) and an upper edge of the body (Fig 2 seen below C (as annotated by the examiner)). 

    PNG
    media_image1.png
    600
    772
    media_image1.png
    Greyscale

7.	Ferry does not teach the upper edge configured to be offset a selected distance from a surface of one or more overhead structures of the aircraft cabin when the body is coupled to one or more structures positioned proximate to a ceiling of the aircraft cabin, the aircraft seat being compliant with 16G force requirements for aviation transport, the static aircraft seat privacy panel being compliant with 9G force requirements for aviation transport. Papke does teach this (Referring to FIG. 3, a top end of the divider 10 may be secured against deflection by a connector 20 that attaches the divider 10 to an overhead structure below the bins B. Therefore, both the top and bottom of the divider 10 may be secured against movement) As seen in Figure 3 of Papke the connector 20 is offset a selected distance from the upper edge of the divider 10 meaning the upper edge of the divider 10 would be offset a selected distance from a surface of one or more overhead structures of the aircraft cabin. Regarding the seat being 16G compliant and the panel 9G compliant, it would be obvious to one skilled in the art to make that design choice when using the art of Ferry and Papke because as stated it is “requirements for aviation transport.” Therefore, an aircraft seat or panel designed for aviation transport would be designed to be compliant with aviation transport standards as is the case with Ferry.

    PNG
    media_image2.png
    666
    578
    media_image2.png
    Greyscale

8.	It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to have modified Ferry to incorporate the teachings of Papke to avoid unwanted deflection of the divider and increase safety in the event of an emergency landing as taught in Papke “Referring to FIG. 3, a top end of the divider 10 may be secured against deflection by a connector 20 that attaches the divider 10 to an overhead structure below the bins B. Therefore, both the top and bottom of the divider 10 may be secured against movement… Moreover, the use of the connecting system to secure the top of the divider to the overhead bin may provide sufficient support such that the panel does not impart unacceptable additional load on the seat during an emergency landing”
9.	Regarding Claim 2, Ferry discloses the lower edge configured to be flush with the surface of a floor of the aircraft cabin when the body is coupled to the floor via the set of floor-mounted components. As seen in Figure 3 all the seating components are flush with the surface of the floor 130.

    PNG
    media_image3.png
    536
    690
    media_image3.png
    Greyscale

10.	Regarding Claim 3, Papke discloses the one or more structures positioned proximate to the ceiling of the aircraft cabin being the one or more overhead structures of the aircraft cabin (and at least one connector that connects a top end of the panel and an overhead structural element of the aircraft cabin).
11.	Regarding Claim 4, Papke discloses the one or more structures positioned proximate to the ceiling of the aircraft cabin including one or more ceiling-mounted components mounted to the ceiling of the aircraft cabin underneath the one or more overhead structures (Referring to FIG. 3, a top end of the divider 10 may be secured against deflection by a connector 20 that attaches the divider 10 to an overhead structure below the bins B). The connector 20 is disclosed to be attached to the divider below or underneath the overhead bins but it is attached to the overall structure of the bins. The overhead bins are attached to the overall structure of the ceiling as seen in Figure 1 so the connector 20 is a ceiling-mounted component underneath the one or more overhead structures.
12.	Regarding Claim 5, Papke discloses, the static aircraft seat privacy panel further comprising a filler component configured to fit within a gap formed by the offset between the upper edge of the body and the surface of the one or more overhead structures. As seen in Figure 1 of Papke the connector 20 comprises a component that fits within a gap formed by the offset between the upper edge of the body and the surface of the one or more overhead structures. 

    PNG
    media_image4.png
    721
    764
    media_image4.png
    Greyscale

13.	Regarding Claim 6, Ferry discloses the aircraft seat being able to actuate between at least one of a raised position, a bed position, or one or more lounge positions (The seat movement mechanism allows the passenger bearing elements to be selectively configured to provide a seat for a passenger, as shown in the centre and right-hand seat units 40 of FIG. 2, or a bed as shown in the left-hand seat unit 40 of FIG. 2… and a reclined or lounge position as shown in the centre seat unit 40 of FIG. 2).
14.	Regarding Claim 7, Ferry discloses the at least the portion of the surface of the body being configured to conform to a portion of an aircraft seat when the aircraft seat is the raised position (the seat housing 43 comprises an upstanding arcuate screen 60 having a convex rear portion 61 which extends from the rear end 52 of the seat unit 40 to a rear end of the cuboidal recess 44 and a generally linear front portion 62 which extends between the front and rear ends of the recess 44).
15.	Regarding Claim 8, Ferry discloses the at least the portion of the surface of the body being configured to conform to a portion of an aircraft seat when the aircraft seat is the bed position or the at least one lounge position (the seat housing 43 comprises an upstanding arcuate screen 60 having a convex rear portion 61 which extends from the rear end 52 of the seat unit 40 to a rear end of the cuboidal recess 44 and a generally linear front portion 62 which extends between the front and rear ends of the recess 44).
16.	Regarding Claim 9, Ferry discloses the passenger compartment further comprising: an ottoman, the ottoman configured to be stowed to allow access to the aircraft seat when the aircraft seat is in the raised position, the ottoman configured to be deployed for use when the aircraft seat is in the bed position. As seen in Figure 2, the ottoman 65 is considered in the stowed position on the far right allowing access to the aircraft seat and is considered deployed on the far left for use when the aircraft seat is in the bed. 

    PNG
    media_image5.png
    600
    772
    media_image5.png
    Greyscale

17.	Regarding Claim 10, Ferry discloses the passenger compartment further comprising: an auxiliary component positioned in front of the aircraft seat within the passenger compartment, the auxiliary component configured to be deployed when the aircraft seat is in the raised position, the auxiliary component27127476US01 configured to be stowed when the aircraft seat is in the bed position. As seen in Figure 2 on the far right seat the space left between the ottoman 65 and seat for the passengers legs is an auxiliary component positioned in front of the aircraft seat and as a foot space it is considered deployed when the space is available for the passengers legs. For this auxiliary component to be considered stowed the passengers legs would have no access to it as seen in the left seat in Figure 2 as the aircraft seat is in the bed position. 
18.	Regarding Claim 11, Ferry discloses the passenger compartment further comprising: an auxiliary component positioned behind the aircraft seat within the passenger compartment (The space 36 behind each seat 71,72 is thus used to extend the length of the bed surface)
19.	Regarding Claim 12, Ferry discloses the auxiliary component configured to be stowed when the aircraft seat is in the raised position (The space 36 thus provides a useful storage space which, in particular, can be used for storing bedding materials such as pillows, blankets, duvets and the like when the seat unit 40 is being used as a seat) the auxiliary component configured to be deployed when the aircraft seat is in the bed position (When a passenger wishes to go to sleep, the moveable passenger-bearing elements 71,72, 76 can be selectively moved to the bed configuration as shown in FIG. 2, thus exposing the space 36 to the rear of the seat 71,72 allowing easy access to bedding materials stowed therein). The auxiliary component or space 36 is considered deployed because the space 36 is exposed allowing the passenger access to the space. 
20.	Regarding Claim 13, Ferry discloses the passenger compartment further comprising: an auxiliary component including at least one of a storage compartment or a footrest (the ottoman 65, such that the cushion 67 provides a foot-rest for a passenger using the seat unit 40)
21.	Regarding Claim 14, Ferry discloses the surface of the body being a first surface (Fig.2: A as annotated by the examiner), the body including a second surface opposite the first surface (Fig.2: B as annotated by the examiner), at least a portion of the second surface being shaped to at least partially conform with at least a portion of a second aircraft seat in an adjacent passenger compartment. As seen in Figure 2 the body conforms to both seats along at least a portion.

    PNG
    media_image6.png
    297
    314
    media_image6.png
    Greyscale

22.	Regarding Claim 15, Ferry discloses a static aircraft seat privacy panel (screen 60…said screen 60… serves as a privacy screen for a passenger), comprising: a body (seat housing 43), at least a portion of a surface of the body being shaped to at least partially conform with at least a portion of an aircraft seat (the seat housing 43 comprises an upstanding arcuate screen 60 having a convex rear portion 61 which extends from the rear end 52 of the seat unit 40 to a rear end of the cuboidal recess 44 and a generally linear front portion 62 which extends between the front and rear ends of the recess 44), the aircraft seat configured to couple to a floor of an aircraft cabin via a set of seat tracks (The seat assembly 140 comprises a supporting structure 142 for fixedly securing the seat assembly 140 to seat tracks embedded in the floor 130); a lower edge of the body (supporting structure 42), the lower edge configured to couple to the floor via a set of floor-mounted components (Each seat unit 40 comprises supporting structure 42 for attaching the seat unit to the floor 30), the set of floor-mounted components being within the floor separate from the set of seat tracks of the aircraft seat (Embedded within the floor 30, the infra-structure of the fuselage 10 comprises a plurality of pairs of seat tracks 32,34…the supporting structure 42 or plinth or pallette is attached to the seat tracks 32,34); and an upper edge of the body (Fig 2 seen below C as annotated by the examiner)

    PNG
    media_image7.png
    297
    314
    media_image7.png
    Greyscale

23.	Ferry does not teach, the upper edge configured to be offset a selected distance from a surface of one or more overhead structures of the aircraft cabin when the body is coupled to one or more structures positioned proximate to a ceiling of the aircraft cabin, the aircraft seat being compliant with 16G force requirements for aviation transport, the static aircraft seat privacy panel being compliant with 9G force requirements for aviation transport. Papke does teach this (Referring to FIG. 3, a top end of the divider 10 may be secured against deflection by a connector 20 that attaches the divider 10 to an overhead structure below the bins B. Therefore, both the top and bottom of the divider 10 may be secured against movement) As seen in Figure 3 of Papke the connector 20 is offset a selected distance from the upper edge of the divider 10 meaning the upper edge of the divider 10 would be offset a selected distance from a surface of one or more overhead structures of the aircraft cabin. Regarding the seat being 16G compliant and the panel 9G compliant, it would be obvious to one skilled in the art to make that design choice when using the art of Ferry and Papke because as stated it is “requirements for aviation transport.” Therefore, an aircraft seat should be compliant with the requirements for aviation transport.
24.	It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to have modified Ferry to incorporate the teachings of Papke to avoid unwanted deflection of the divider and increase safety in the event of an emergency landing as taught in Papke “Referring to FIG. 3, a top end of the divider 10 may be secured against deflection by a connector 20 that attaches the divider 10 to an overhead structure below the bins B. Therefore, both the top and bottom of the divider 10 may be secured against movement… Moreover, the use of the connecting system to secure the top of the divider to the overhead bin may provide sufficient support such that the panel does not impart unacceptable additional load on the seat during an emergency landing.”
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to BRENDAN KROGER SCHNEIDER whose telephone number is (571)272-4858. The
examiner can normally be reached M-F 9am-5pm.

	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.

	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644